         Case 2:09-cr-00259-MLCF-DEK Document 81 Filed 10/05/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


    UNITED STATES OF AMERICA                              CRIMINAL ACTION

    v.                                                    NO.   09-259

    DERRICK MOSELY                                        SECTION: “F”
                                ORDER AND REASONS

          Before the Court is the defendant Derrick Mosely’s pro se

motion for a sentence reduction under the First Step Act of 2018.

For the reasons that follow, Mosely’s motion is DENIED WITHOUT

PREJUDICE.

                                        I.

          Derrick Mosely is serving a 188-month prison sentence for

distribution of cocaine hydrochloride (“powder” cocaine).                In the

present motion – which appears more in the form of an inquiry than

an exhortation – Mosely seeks a determination of his eligibility

for a sentence reduction under the First Step Act of 2018. 1                  See

Mot. at 1 (writing the Court “to see if I’m eligible to receive

any relief from the now effective First Step Act of 201[8]”).


1 Mosely also requests a status update on his motion to vacate,
set aside, or correct his sentence under 28 U.S.C. § 2255. That
motion was denied on August 21, 2019. For the reasons set forth
there, the Supreme Court’s decisions in Johnson v. United States,
135 S. Ct. 2551 (2015) and Mathis v. United States, 136 S. Ct.
2243 (2016), to which Mosely again refers here, do not affect the
validity of Mosely’s conviction.     Nor do they bear any direct
relation to Mosely’s entitlement to a sentence reduction under the
First Step Act.

                                         1
    Case 2:09-cr-00259-MLCF-DEK Document 81 Filed 10/05/20 Page 2 of 2



     The First Step Act does not appear applicable to Mosely’s

situation, 2 but the Court invites Mosely to articulate with greater

particularity any grounds on which the Act may apply.

     Accordingly, IT IS ORDERED: that the defendant’s motion is

DENIED WITHOUT PREJUDICE.




                           New Orleans, Louisiana, October 5, 2020


                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




2 The Fist Step Act’s principal sentencing reforms appear inapt.
Section 404 pertains to convictions involving “crack” cocaine, but
Mosely’s conviction involved “powder” cocaine.     And Section 401
does not amend the provisions of the Federal Code Mosely was
sentenced under: namely, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and
851(a).    See First Step Act of 2018, Pub. L. No. 115-391,
§§ 401(a)(2)(A)–(B),    132   Stat.   5194,    5220–21   (amending
subparagraphs (A) and (B), but not subparagraph (C), of 21 U.S.C.
§ 841(b)(1)).
                                    2
